  Case 19-20116       Doc 75     Filed 06/21/19 Entered 06/21/19 16:53:11        Desc Main
                                   Document     Page 1 of 5


MARK A. KLAASSEN
United States Attorney
NICHOLAS VASSALLO (WY Bar #5-2443)
Assistant United States Attorney
P.O. Box 668
Cheyenne, WY 82003-0668
Telephone: 307-772-2124
nick.vassallo@usdoj.gov

                  IN THE UNITED STATES BANKRUPTCY COURT

                          FOR THE DISTRICT OF WYOMING

In re:                                      )
                                            )
  DENNIS MEYER DANZIK                       )       Case No. 19-20116
                                            )       Chapter 7
                                            )
                       Debtor.              )

  UNITED STATES’ MOTION FOR RELIEF FROM AUTOMATIC STAY AND
                   NOTICE OF TIME TO OBJECT

         The United States, by counsel, on behalf of its agency, the Internal Revenue Service

(IRS), hereby files this motion for relief from the automatic stay to allow it to exercise any

and all of its remedies to enforce a federal tax lien against real property owned by the

Debtor. The grounds for this motion are the following:

         1.     IRS filed a proof of claim in this matter relating to federal taxes owed by the

Debtor. The proof of claim includes a secured claim in the amount of $681,357.79. See

Attachment A (Claim 1-1, filed 3/27/19).

         2.     IRS filed notices of federal tax lien against the Debtor’s property, including

a notice filed in Park County, Wyoming, on September 6, 2017. That notice identifies an

                                                1
    Case 19-20116    Doc 75    Filed 06/21/19 Entered 06/21/19 16:53:11        Desc Main
                                 Document     Page 2 of 5


unpaid tax liability in the amount of $557,237.85. Id.

        3.     Among other things, the federal tax lien attached to a residence owned by

the Debtor and his wife which is located at 1334 Sunset Boulevard South, Cody, Wyoming

(hereinafter the “real property”).

        4.    On May 1, 2017, Richard Rofé filed an action in state court to foreclose a

mortgage on the real property (“the state court action”). On November 2, 2017, Mr. Rofé

filed an amended complaint in that action, naming the United States as a defendant.

        5.    The state court action was stayed as a result of Mr. Danzik’s Chapter 11

petition which was filed on December 6, 2017. See In re Danzik, No. 17-20934, Doc. 1.

        6.    Both Mr. Rofé and the United States were granted relief from the automatic

stay in case 17-20934. Id., Doc. 145 and 176.

        7.    On March 12, 2019, following the dismissal of case 17-20934, Mr. Danzik

filed the present Chapter 7 case. As a result of that filing, a new automatic stay prevented

further proceedings in the state court action.

        8.    Because of the Debtor’s successive bankruptcy case filings, the stay expired

“with respect to the debtor” thirty days after the Chapter 7 petition was filed. 11 U.S.C. §

362(c)(3)(A). 1 But while § 362(c)(3)(A) terminates the stay as to the debtor and the

debtor’s property, it does not terminate the stay with respect to actions against property of

the estate. In re Holcomb, 380 B.R. 813, 816 (10th Cir. BAP 2008).


1
 Mr. Danzik sought to extend that automatic stay beyond the 30-day period but this
Court denied that motion on May 31, 2019. Doc. 69.
                                                 2
  Case 19-20116      Doc 75     Filed 06/21/19 Entered 06/21/19 16:53:11          Desc Main
                                  Document     Page 3 of 5


       9.     Mr. Rofé recently filed a motion for stay relief in this case, indicating that he

intends to resume the proceedings in the state court action. Doc. 71. Accordingly, the

United States needs stay relief in order to resume its participation in the state court action,

to protect its interests, and to seek distribution of proceeds in accordance with the priorities

established in that action.

       10.    Without stay relief, the United States’ statutory lien interest in the real

property is not adequately protected.        The estimated value of the real property is

$1,190,000.00. Doc. 71 at 6. Mr. Rofé asserts that he has a superior lien interest in the

amount of $1,065,172.09 as of March 12, 2019, not including further significant interest

accruals and a “substantial” claim for attorney fees.          Id.   The real estate is also

encumbered by property tax liens in the amount of $35,896.56. Id.

       11.    The United States is entitled to stay relief because its interest in the property

is not adequately protected, the debtor has no equity in the property and the property is not

necessary to an effective reorganization. 11 U.S.C. § 362(d).

       For the foregoing reasons, the United States respectfully requests that the Court

enter an order modifying the automatic stay and allowing the United States to enforce its

lien interest against the real property. The United States further requests waiver of the

stay under Fed. R. Bankr. P. 4001(a)(3) in order to expedite the proceedings in the state

action and prevent further erosion of the United States’ lien interest.




                                               3
  Case 19-20116       Doc 75     Filed 06/21/19 Entered 06/21/19 16:53:11            Desc Main
                                   Document     Page 4 of 5


       Respectfully submitted this 21st day of June, 2019.



                                              MARK A. KLAASSEN
                                              United States Attorney
                                      By:     /s/ Nicholas Vassallo
                                              NICHOLAS VASSALLO
                                              Assistant United States Attorney


                                  NOTICE OF TIME TO OBJECT
         YOU ARE HEREBY NOTIFIED that if you desire to oppose this motion, you are required
to file with this court and serve on counsel for the movant, whose address is shown above, a written
objection to the motion on or before July 8, 2019, or the relief requested may be granted by the
Court.

       Dated this 21st day of June, 2019

                                                     MARK A. KLAASSEN
                                                     United States Attorney

                                              By:    /s/ Nicholas Vassallo
                                                     Assistant United States Attorney




                                                 4
  Case 19-20116       Doc 75       Filed 06/21/19 Entered 06/21/19 16:53:11         Desc Main
                                     Document     Page 5 of 5


                               CERTIFICATE OF SERVICE

        IT IS HEREBY CERTIFIED that on June 21, 2019, a true and correct copy of the foregoing
United States’ Motion for Relief from Automatic Stay and Notice of Time to Object was filed
with the Court’s CM/ECF system, which will send a notice of electronic filing to counsel of record,
and was provided to the following via U.S. Mail at the following address:


 Dennis Danzik                                      [ ] By Facsimile
 1108 14th Street                                   [X ] By U.S. Mail – postage prepaid
 Cody, WY 82414                                     [ ] By Hand Delivery
                                                    [ ] By Electronic Filing

 Elizabeth Danzik                                   [ ] By Facsimile
 1108 14th Street                                   [X ] By U.S. Mail – postage prepaid
 Cody, WY 82414                                     [ ] By Hand Delivery
                                                    [ ] By Electronic Filing

 Randy L. Royal                                     [ ] By Facsimile
 P.O. Box 551                                       [X ] By U.S. Mail – postage prepaid
 Greybull, WY 82426                                 [ ] By Hand Delivery
                                                    [ ] By Electronic Filing


 United States Trustee                              [ ] By Facsimile
 308 West 21st Street, 2nd Floor                    [X ] By U.S. Mail – postage prepaid
 Cheyenne, WY 82001                                 [ ] By Hand Delivery
                                                    [ ] By Electronic Filing



                                             /s/ Elizabeth Kilmer
                                             United States Attorney’s Office




                                                5
